JOHNSON, Judge.
This is an appeal from a companion case consolidated for trial with LeJeune v. Allstate Insurance Company, 356 So.2d 537, our Docket # 6252, decided this date.
This is a suit for property damages by Southeastern Fidelity Insurance Company, the collision carrier of the automobile owned by Ivy Molitor. As the evidence reveals, Randy Molitor, who has heretofore been held negligent in the causing of the damages, losses and injuries herein, was over the age of eighteen years at the time of this accident. The evidence also shows that he had borrowed this car to run some errands of his own. The Court has already held herein that his mother, with whom he resides, Ivy Molitor, was not responsible for the negligence of Randy Molitor. Under these circumstances, she is entitled to recover from Danny Glenn Lafleur, the driver of the other vehicle who was also held to be negligent herein. Ivy Molitor is also entitled to recover under the doctrine of re-spondeat superior from the corporation, Ar-doin’s of Mamou, Inc. and from the automobile liability insurer of the hearse Lafleur was driving, Insurance Company of North America.
For the above and foregoing reasons, and for the reasons assigned in the LeJeune v. Allstate Insurance Company case, 356 So.2d 537, our Docket No. 2652, the judgment of the trial court is affirmed at appellants’ costs.
AFFIRMED.